Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an Examiner's statement of reasons for allowance of claims 1, and 3-13:   Independent claims 1, 12 and 13 recite the following distinct and unique limitations “determining a first estimation difference between the new tracking value and the detected value, and a second estimation difference between the new tracking value and the most recently determined predicted value respectively and determining a gain matrix of the sequential Kalman filtering model according to the first estimation difference and the second estimation difference so as to update the sequential Kalman filtering model”. Closest prior art to Wellman et al. (US 20140281779) discloses determining a predicted value of state information of a target tracking vehicle based on a sequential Kalman filtering model according to a most recently acquired tracking value of the state information of the target tracking vehicle, the state information at least comprises location information, obtaining a detected value of the state information of the target tracking vehicle and in response to the obtained detected value, acquiring a new tracking value of the state information of the target tracking vehicle based on the sequential Kalman filtering model according to the detected value and the most recently determined predicted value, however the prior art of record fail to disclose the above limitations obvious singularly or in combination.

                        Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 June 14, 2021